 

FIRST  AMENDMENT TO

SECURED SUBORDINATED PROMISSORY NOTE  

 

THIS IS AMENDMENT (the “Amendment") being executed and delivered by and between
Calpian Inc., a Texas corporation ("Calpian" or the “Company”), and the lender
identified on the signature page hereto ("Lender"), and dated as of December 31,
2014 (the “Amendment Date”) in order to amend that certain Secured Subordinated
Promissory Note identified on the signature page hereto (the “Subordinated Note”
or the “Note”).

 

RECITALS

 

WHEREAS,  pursuant to the terms of the Subordinated Note, Calpian and the Lender
wish to amend certain terms of the Subordinated Note and issue securities of the
Company in connection with this Amendment pursuant to an exception from the
application of a “Favored Nations Provision” securities agreed upon by Calpian
and certain investors in that certain Subscription Agreement dated as of March
31, 2014, April 30, 2014 and May 21, 2014, as reported on Calpian’s Current
Report on From 8-K filed with the SEC on May 27, 2014;

 

WHEREAS,  The parties to this Amendment wish to (i) amend certain terms of
the Subordinated Note, (ii) restructure the obligations underlying the
Subordinated Note, including the Maturity Date and adding a conversion
provision,  and (iii) waive any and all Events of Default arising prior to the
date hereof under the Subordinated Note,  all as further set forth below.

 

AGREEMENT

 

 NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged,  the parties hereto hereby agree
as follows:

 

1.



Warrant Issuance.  In connection with the foregoing and pursuant to an exception
from the application of a “Favored Nations Provision” agreed upon by Calpian and
certain investors in Section 8 of that certain Subscription Agreement dated as
of March 31, 2014, April 30, 2014 and May 21, 2014, as reported on Calpian’s
Current Report on From 8-K filed with the SEC on May 27, 2014, which exception
applies to issuance in connection with credit arrangements, equipment financing
or similar transactions, the Company agrees to issue a warrant to purchase
200,000 shares of common stock for every $1,000,000 of principal remaining on
the Subordinated Note as of the Amendment Date, which warrant shall have a term
of three (3) years and an exercise price of $0.01 per share of common stock.

 

2.



Amendment to Maturity.  The Subordinated Note shall be amended such that the
Maturity Date shall be extended to December 31, 2016.  

 



 

 

--------------------------------------------------------------------------------

 

3.



Waiver of Events of Default, Default Interest and Liquidated Damages.  On
execution of this Amendment, any and all Events of Default, as set forth in the
Subordinated Note, occurring prior to this Amendment shall be deemed waived
without further recourse by Lender.

 

4.



Conversion Feature.  The Subordinated Note shall be amended to provide the
following conversion feature:

 

a)



Voluntary Conversion. At any time after the Amendment Date and until the Note is
no longer outstanding, the Note shall be convertible, in whole or in part, into
shares of Common Stock (the “Conversion Shares”) at the option of the Holder
(subject to the conversion limitations set forth in Section 4(e) hereof).  The
Holder shall effect conversions by delivering to the Company a Notice of
Conversion (each, a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted.  To effect conversions hereunder, the
Holder shall not be required to physically surrender this Note to the Company
unless the entire principal amount of this Note, plus all accrued and unpaid
interest thereon, has been so converted or paid. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion.  The Holder and the Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s).  The Company may deliver an objection to any Notice of Conversion
within two (2) Business Days of delivery of such Notice of Conversion.  The
Holder, and any assignee by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note may be
less than the amount stated on the face hereof.

 

b)



Conversion Price.  The conversion price, subject to Section  4(f)  hereof,
 shall be equal to $1.00 (the “Conversion Price”).

 

c)



Mandatory Conversion.  At the option of the Company, upon three day prior
written notice, the Company may convert, in whole or part, the outstanding
principal of the Note into Common Shares at the Conversion Price (a "Mandatory
Conversion") on the date (the "Mandatory Conversion Date") which the volume
weighted average price for the Common Stock equals or exceeds $2.00 in
any ninety  (90) day trading period.

 

d)



Mechanics of Conversion.

 

i.



Conversion Shares Issuable Upon Conversion of Principal Amount.  The number of
Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Note to be converted by (y) the Conversion Price.

 



 

 

--------------------------------------------------------------------------------

 

ii.



Delivery of Certificate. Not later than twenty Business Days after each
Conversion Date, the Company shall deliver, or cause to be delivered, to the
Holder a certificate or certificates representing the Conversion Shares
representing the number of Conversion Shares being acquired upon the conversion
of this Note. The Company covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and non-assessable. 

 

iii.



Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of this Note.  As to any fraction of a share
which the Holder would otherwise be entitled to purchase upon such conversion,
the Company shall at its election, either pay a cash adjustment in respect of
such final fraction in an amount equal to such fraction multiplied by the
Conversion Price or round up to the next whole share. 

 

iv.



Transfer Taxes and Expenses.  The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.  The Company shall pay
all transfer agent fees required for same-day processing of any Notice of
Conversion.

 

e)



Holder’s Conversion Limitations.  The Company shall not effect any conversion of
this Note, and a Holder shall not have the right to convert any portion of this
Note, to the extent that after giving effect to the conversion set forth on the
applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any Persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own shares of Common Stock in excess
of the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes) beneficially owned by the Holder or any of its Affiliates.  Except
as set forth in



 

 

--------------------------------------------------------------------------------

 

the preceding sentence, for purposes of this Section 4(e), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Holder that the Company is not representing to the Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith.  To
the extent that the limitation contained in this Section 4(e) applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.    For purposes of this Section 4(e), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Securities and Exchange Commission, as the case may be, (ii) a more recent
public announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding.  Upon the written or oral request of a Holder, the
Company shall within two Business Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder.  The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(e),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 4(e) shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company.  The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict



 

 

--------------------------------------------------------------------------------

 

conformity with the terms of this Section 4(e) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

f)



Certain Adjustments.

 

i.



Stock Dividends and Stock Splits.  If the Company, at any time while this Note
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of the Notes or in
respect of the Additional Shares), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re‑classification.

 

ii.



Reorganization, Reclassification, Consolidation, Merger, Sale; Company Not
Survivor.  If any capital reorganization, reclassification of the capital stock
of the Company, combination, continuation, consolidation or merger of the
Company with another corporation in which the Company is not the survivor, or
sale, transfer or other disposition (i.e. license, lease or contractual
arrangement) of all or substantially all of the assets to another corporation
shall be effected by the Company, then, as a condition of such reorganization,
reclassification, combination, continuation, consolidation, merger, sale,
transfer or other disposition, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion of the
Note, such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon conversion of the Note, had such reorganization, reclassification,
combination, continuation,



 

 

--------------------------------------------------------------------------------

 

consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Conversion Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof.   The provisions of this paragraph 4(f) shall similarly apply
to successive reorganizations, reclassifications, combinations, continuations,
consolidations, mergers, sales, transfers or other dispositions.

 

iii.



Calculations.  All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 4, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

5.



New York Law and Jurisdiction.    The Subordinated Note and all issues arising
out of the Subordinated Note shall be governed by and construed solely and
exclusively under and pursuant to the laws of the State of New York and any
action brought concerning the transactions contemplated by the Subordinated Note
shall be brought in the District Court of the Southern District of New York and
of any Federal District Court sitting in New York, New York.

 

6.



No Other Effect on the Securities Purchase Agreement or Note. The Subordinated
Note remains in full force and effect, except as amended by this Amendment.

 

7.



Effective Date.   This Amendment shall be effective as of the Amendment Date.

 

8.



Miscellaneous.

 

(a)  Captions; Certain Definitions.  Titles and captions of or in this Amendment
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any of its provisions.  All capitalized terms not otherwise defined herein shall
have the meaning therefor, as set forth in the Securities Purchase Agreement and
Convertible Bridge Note.

 

(b)  Controlling Law.  This Amendment is governed by, and shall be construed and
enforced in accordance with the laws of the State of New York (except the laws
of that jurisdiction that would render such choice of laws ineffective).

 

(c)  Counterparts.  This Amendment may be executed in one or more counterparts
(one counterpart reflecting the signatures of all parties), each of which shall
be deemed to be an original, and it shall not be necessary in making proof of
this Amendment or its terms to account for



 

 

--------------------------------------------------------------------------------

 

more than one of such counterparts.  This Amendment may be executed by each
party upon a separate copy, and one or more execution pages may be detached from
a copy of this Amendment and attached to another copy in order to form one or
more counterparts.

 

(Signature Pages Follow)

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by Calpian
and Lender as of the date first set forth above.

 

 

 

Calpian:Calpian, Inc.

 

 

By: ______________________________________            

Name:  Harold Montgomery

Title: CEO

 

 

Lender:

 

 

 

By: ______________________________________   Name: 

Title (if an entity): 

Entity Name: 

 

 

Subordinated Note Principal Amount:

$_____________________

 

Subordinated Note Original Issue Date:

_________________ ____, 20__

 

 

 

 

 

 

*    *    *    *    *



 

 

--------------------------------------------------------------------------------